      7:18-cv-01407-BHH-KFM            Date Filed 05/22/19   Entry Number 57        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Darrell Stamper,                                       C/A No: 7:18-cv-01407-DCC-KFM

                          Plaintiff,

vs.                                                            DEFENDANT’S
                                                             MOTION TO DISMISS
Medicredit, Inc.,

                         Defendant.



         Defendant Medicredit, Inc. respectfully moves this Court, under 12(b)(6), Rule 12(b)(1),

and 12(h)(3) of the Federal Rules of Civil Procedure, to dismiss this case for failure to state a

claim for which relief may be granted and lack of subject-matter jurisdiction. In support thereof,

Defendant states as follows:

         1.     Plaintiff’s Amended Complaint [EFC #32] alleges that Medicredit, Inc., violated

the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

         2.     This Court narrowed the Plaintiff’s allegations to violations related to calls placed

to the Plaintiff’s residential phone. [ECF # 45].

         3.     Medicredit now moves the Court to Dismiss the Amended Complaint, with

prejudice, because call to a residential phone number do not as a matter of law violate the TCPA.

         4.     Plaintiff has alleged that Medicredit called a residential phone number to collect a

debt. [ECF # 32, ¶¶ 6, 10, 11, 17, 18, 19, 25]

         5.     Calls to a residential phone to collect on a debt are exempt from 47 U.S.C. § 227

(b)(1)(B) and, therefore, do not violate the TCPA. See Shupe v. JPMorgan Chase Bank, N.A.,

671 Fed. Appx. 419 (9th Cir. 2016).
   7:18-cv-01407-BHH-KFM           Date Filed 05/22/19       Entry Number 57   Page 2 of 2




       6.      Considering the Plaintiff’s Amended Complaint, exhibits, and the previous

conclusion of this Court, the Amended Complaint should be dismissed because it fails to state a

claim for which relief may be granted.

       7.      The bases for the relief requested in this Motion are more fully detailed in an

accompanying brief that is incorporated by this reference.

       WHEREFORE, Medicredit, Inc. respectfully requests that the Court enter an order

dismissing the Complaint. Medicredit additionally requests the Court enter such other or

additional relief as the Court deems just and proper.

                                              Respectfully submitted,


                                              s/Robert L. Brown
                                              Robert L. Brown, (DCID #10255)
                                              Willson Jones Carter & Baxley, PA
                                              3600 Forest Drive, Suite 204
                                              Columbia, SC 29204
                                              rlbrown@wjlaw.net

                                              Attorney for Defendant




                                                 2
